Citation Nr: 9935203	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-46 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a fibrolipoma on 
the back.

2.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected chronic right 
ankle sprain with small bony spur on the dorsal surface of 
the head of the talus.

3.  Entitlement to an increased (compensable) rating for a 
chronic right ankle sprain with small bony spur on the dorsal 
surface of the head of the talus.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
pseudofolliculitis barbae.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder on a direct basis.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1973 to April 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1993, August 1996, March 1998, and 
September 1998 rating decisions by the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 1999, the Board remanded this case to the 
RO for the veteran to be afforded a personal hearing before a 
member of the Board at the RO.  This hearing was conducted in 
July 1999.  

The Board notes that in a March 1998 rating decision, 
entitlement to nonservice-connected pension benefits was 
denied.  Although the veteran was provided notice of his 
procedural and appellate rights, he did not initiate an 
appeal as to this issue.  As such, it is not in appellate 
status and before the Board at this time.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's post-service diagnosis of fibrolipoma on the 
back and service.

2.  There is no competent medical evidence establishing a 
causal relationship between the veteran's current right knee 
disability and his service-connected right ankle disability.

3.  The medical evidence shows that the veteran's right ankle 
disability is productive of slight limitation of motion on 
eversion and plantar flexion with complaints of pain; marked 
limitation of motion is not demonstrated.  

4.  The medical evidence shows that the veteran's 
pseudofolliculitis barbae is currently productive of skin 
irritation in the beard area, but there is no objective 
evidence of exudation or constant itching, extensive lesions, 
or marked disfigurement.


CONCLUSIONS OF LAW

1.  The claims of service connection for fibrolipoma on the 
back and for a right knee disability as secondary to service-
connected right ankle disability are denied as not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a rating of 10 percent, but 
not more, for service-connected right ankle disability, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Part 4, Diagnostic Code 5010-5271 (1999).  

3.  A rating above the initial 10 percent rating assigned 
following a grant of service connection for 
pseudofolliculitis barbae, from the effective date of service 
connection, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7814 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Fibrolipoma on the Back

In his personal hearings conducted in March 1995 and July 
1999 as well as in correspondence of record, the veteran 
asserted that he has a fibrolipoma on his back which 
originated during service.  He asserts that this fibrolipoma 
on his back resulted in lasting disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that he has a 
fibrolipoma on his back which had its onset during service, 
this assertion does not make the claim well-grounded if there 
is no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records show that in April 1977, the 
veteran was treated for complaints of back pain.  The 
diagnosis was mechanical low back pain.  In January 1978, the 
veteran was treated for low back pain of one day's duration.  
In January 1979, the veteran was treated for low back pain.  
In March 1979, the veteran complained of low back pain and 
was diagnosed as having low back strain.  In October 1980, 
the veteran complained of low back pain.  It was noted that 
he had been hit by a "105 round" in the back that past 
summer.  In November 1980, the veteran complained of low back 
pain.  In August 1981, the veteran complained of low back 
pain of 5 days' duration which occurred upon his "jacking 
up" a car.  It was noted that in August 1980, the veteran 
had been hit in the lower lumbar area with a 142 pound steel 
casing.  

In sum, the veteran was not diagnosed as having a fibrolipoma 
on his back during service.  His discharge examination also 
did not reveal a fibrolipoma on his back.  

Following service, in November 1982, the veteran was afforded 
a VA examination.  At that time, he reported the injury to 
his back which occurred in the summer of 1980 during service.  
He denied any other back problems.  Physical examination did 
not reveal a fibrolipoma on his back.  The veteran was not 
diagnosed as having any back disability.

In June 1989, the veteran had a fibrolipoma removed from his 
back.  A July 1989 follow-up evaluation to remove the sutures 
showed that the wound was clean and well-healed.  

In January 1991, the veteran was treated by the VA for 
complaints of low back pain after lifting.  He continued to 
be treated for these complaints in February and March 1991.  
X-rays revealed mild scoliosis of the lumbar spine.  In April 
1991, the veteran was again treated for low back pain.  At 
that time, he reported that he had a "knot" on his back 
during service.  However, as noted, the service medical 
records do not support this statement.  In June 1992, the 
veteran was treated again for low back complaints.  

In October 1992, the veteran was afforded a VA examination.  
At that time, he reported that he had sustained an injury to 
his back during service and continued to have pain with 
lifting.  The veteran further reported that post-service, he 
had a small nodule removed from his back.  Physical 
examination revealed a small well-healed transverse scar in 
the low back area.  The examiner noted that evaluation showed 
the back to be within normal limits.  Thereafter, the veteran 
continued to seek VA treatment for complaints of low back 
pain and was noted to have paralumbar muscle spasms.  In 
April 1994, it was noted that the etiology was unknown.  In 
addition, it was noted that the veteran reported tenderness 
in the area of the fibrolipoma.  

In February 1994, the veteran was afforded a VA joints 
examination.  At that time, the veteran again reported that 
he had injured his back during service when a heavy object 
fell on his back.  Physical examination revealed that the 
veteran's back was entirely normal.  Prior x-rays and 
computed tomography (CT) scan were normal.  No fibrolipoma 
was identified.  

October 1994 VA outpatient records show that the veteran had 
moderate L4-5 stenosis and disc bulging to the right as shown 
on CT scan.  In December 1994, he was diagnosed as having 
lumbar disc disease.  Thereafter, he continued to complain of 
low back pain.  In February 1996, it was noted that the 
veteran's back complaints were of musculoskeletal origin.  
Thereafter, he continued to complain of low back pain.  

In June 1997, the veteran was afforded another VA 
examination.  At that time, the veteran again reported that 
he had injured his back during service.  Based on physical 
examination and review of recent CT scan, the examiner 
determined that the veteran had lumbar disc disease.  

In sum, the service medical records do not show that the 
veteran had a fibrolipoma on his back during service.  In 
1989, the veteran had a fibrolipoma removed from his back.  
There is no competent medical evidence establishing a link 
between this post-service diagnosis and service.  Thus, as 
there is no competent medical evidence establishing a nexus 
between the post-service diagnosis of fibrolipoma on the back 
and service, all of the criteria of Caluza have not been met.  
As such, the claim for service connection for fibrolipoma on 
the back is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


Service Connection for a Right Knee Disorder
As Secondary to Service-Connected Right Ankle Disability

In his personal hearings conducted in March 1995 and July 
1999 as well as in correspondence of record, the veteran 
asserted that his right ankle disability caused him to fall 
on his right knee during service and after service.  He 
asserted that these falls caused current right knee 
disability.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Board is only addressing the issue of 
entitlement to secondary service connection.  The issue of 
entitlement to direct service connection is not being 
considered.  That issue is on appeal on a new and material 
basis and is addressed in the remand portion of this 
decision.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  With regard to secondary service connection claims, 
the Court has stated that when it is contended that a 
service-connected disability caused a new disability, 
competent medical evidence of a causal relationship between 
the two disabilities must be submitted to establish a well-
grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).  Although the veteran asserts that his right knee 
disability is due to his service-connected right ankle 
disability, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and/or service-
connected disability and his alleged current disability.  See 
Savage; Heuer.  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

As noted, the Board is only determining if the veteran has a 
right knee disability which is etiologically related to his 
service-connected right ankle disability.  During service, 
the veteran was treated for right knee complaints and was 
diagnosed as having chondromalacia of the right knee.  
However, the veteran never indicated nor does the record show 
that any problems with regard to his right knee were in 
anyway related to his right ankle problems.  Likewise, the 
veteran's diagnosis of right knee disability was not 
medically linked to his right ankle disability by any medical 
professional during service.  

Following service, in November 1982, the veteran was afforded 
a VA examination.  At that time, no right knee disability was 
diagnosed.  In June 1992, the veteran complained of right 
knee pain.  In October 1992, the veteran was afforded a VA 
examination.  At that time, he reported that he had fallen on 
his right knee during service and still had aching in his 
right knee.  The examiner noted that evaluation showed the 
right knee to be within normal limits.  Thereafter, the 
veteran continued to seek VA treatment for complaints of 
right knee pain.  

In February 1994, the veteran was afforded a VA joints 
examination.  At that time, the veteran reported to the 
examiner that because of his right ankle disability, he fell 
on several occasions during service and struck his right 
knee.  Physical examination did not reveal any abnormality of 
the right knee.  A September 1995 magnetic resonance imaging 
revealed a tear of the posterior horn of the medial meniscus.  
According to September and December 1995 VA outpatient 
records, the veteran told the examiner that during service, 
his right ankle gave out and he hit his knee.  The veteran 
was diagnosed as having right medial meniscal tear.  In 
January 1996, the veteran underwent an arthroscopy of the 
right knee which showed that the veteran had mild, early 
osteoarthritis changes of the medial femoral condyle.  
Otherwise, the right knee was normal.  Thereafter, the 
veteran continued to complain of right knee pain.  

In June 1997, the veteran was afforded a VA examination.  At 
that time, the veteran reported no specific injury.  The 
examiner noted that in 1992, the veteran twisted his knee 
during a routine treadmill exercise and required orthopedic 
arthroscope which led to a repair of the posterior horn of 
the medial meniscus.  Physical examination was accomplished 
and the examiner reviewed the record to include a September 
1995 magnetic resonance imaging.  The diagnosis was status 
post right knee arthroscopic surgery for posterior horn of 
medial meniscus tear.  

A review of the veteran's medical records does not show that 
the veteran's current right knee disability has been 
medically linked in any way to his service-connected right 
ankle disability.  Although he reported to examiners that he 
had injured his right knee on more than one occasion due to 
the instability of his right ankle, there is no independent 
medical opinion stating that his current right knee 
disability is related in any way to his right ankle 
disability.  Rather, the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  The recorded histories in the medical 
reports, therefore, do not constitute competent evidence of a 
nexus between the veteran's current right knee disability and 
his service-connected right ankle disability.  

In sum, there is no competent medical evidence establishing a 
causal relationship between the veteran's current right knee 
disability and his service-connected right ankle disability.  
As such, all of the criteria of Caluza and the criteria of 
Jones have not been met.  In addition, since there is also no 
competent medical evidence which establishes that there is 
any relationship between current right knee disability and 
the veteran's service-connected right ankle disability, 
further analysis of secondary service connection under Allen 
is not warranted.  As such, the claim for service connection 
for a right knee disability on a secondary basis is not well-
grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois.  In 
addition, the Board notes that the directives of Robinette 
have been followed.  




Increased Rating for Right Ankle Disability

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected right ankle disability.

Historically, the Board notes that in a January 1983 rating 
decision, the veteran was originally granted service 
connection for chronic right ankle strain with small bony 
spur on the dorsal surface of the head of the talus.  He was 
assigned a non-compensable rating effective from April 29, 
1982.  

In his personal hearings conducted in March 1995 and July 
1999 as well as in correspondence of record, the veteran 
asserted that his right ankle disability has increased in 
severity.  The veteran maintained that he walks with a limp 
and that his right ankle disability causes pain and 
limitation of motion.  

A review of the current medical evidence shows that in 
February 1994, the veteran was afforded a VA joints 
examination.  At that time, physical examination of the right 
ankle revealed full range of motion with good and strong 
dorsiflexion, no tenderness, no muscle atrophy, and no 
abnormality.  In October 1994, VA outpatient records show 
that the veteran's right ankle was not productive of 
swelling, but the veteran reported tenderness.  Physical 
examination was negative.  In June 1997, the veteran was 
afforded a VA examination.  At that time, physical 
examination of the ankle did not reveal evidence of any gross 
deformity or instability.  

In July 1998, the veteran was afforded another VA 
examination.  Physical examination revealed no visible scars 
or deformities about the ankle or foot region.  The veteran 
had mild bunion deformities bilaterally.  The arch of the 
right foot was reasonably well-preserved.  Pulses and 
sensation were normal.  The veteran's gait was normal and 
without sign of limp.  The veteran walked satisfactorily on 
the tiptoes and heels.  There was virtually normal range of 
motion of the right foot/ankle except possible mild decrease 
in eversion as follows: dorsiflexion was 23, plantar flexion 
was 38, inversion was 37, and eversion was 10.  On the left 
side, eversion was 15.  Limb measurement did not reveal any 
atrophy although the right thigh was .5 centimeter smaller.  
The left calf was .25 centimeter smaller.  On stability 
testing, there was absolutely no laxity at the antero-lateral 
ligament complex.  There was no clinical sign of varus 
instability.  Circumduction revealed no crepitation 
whatsoever on the right.  Midfoot joints were stable and 
normal in configuration.  There was no palpable spurring in 
the anterior ankle region.  Testing of the big toe revealed 
slight crepitation consistent with early bunion deformity.  
The lesser toes showed no hammering and had normal 
configuration.  The diagnosis was very small spur of the 
talor neck, right, post-traumatic.  The examiner noted that 
the veteran had multiple complaints of discomfort of the 
right ankle, but indicated that they were possibly related to 
back complaints.  

The examiner further indicated that the veteran clearly had a 
small traumatic spur on the anterior talus, right, near the 
talo-navicular joint; however, there was no evidence that it 
was in anyway irritating a nerve.  The examiner indicated 
that it was small, only several millimeters in height and 
well-rounded.  The examiner indicated that the objective 
evidence with regard to the right ankle and foot revealed a 5 
degree loss of eversion and a 2 degree loss of plantar 
flexion, but normal findings otherwise.  There was no 
evidence of atrophy of the calf or of instability or 
crepitation in the joint.  Based on the spur, the examiner 
indicated that he did not believe that substantial objective 
factors would be expected.  Intermittent mild to slight would 
be reasonable, but nothing greater than this was likely to be 
referred from somewhere else.  The examiner opined that the 
level of disability of the ankle was not likely to change.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
non-compensable rating.  The evaluation assigned for a 
service-connected disability is established by comparing the 
manifestations indicated in the recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Under 38 C.F.R. § 4.31 (1999), it is provided 
that where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999).  
Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

In sum, the medical evidence shows that the veteran has a 
small traumatic spur on the anterior talus, right, near the 
talo-navicular joint.  In addition, he currently exhibits 
slight limitation of motion on eversion and plantar flexion.  
Pain has not been shown on objective findings.  The veteran 
asserted that he walked with a limp, but this was not 
objectively demonstrated.  

Several diagnostic codes must be considered in rating the 
veteran's right ankle disability.  The veteran may be rated 
under Diagnostic Code 5283 which governs malunion or nonunion 
of the tarsal or metatarsal bones.  Under the provisions of 
this diagnostic code, a 30 percent evaluation is assigned for 
severe disability; a 20 percent evaluation is assigned for 
moderately severe disability; and a 10 percent evaluation is 
assigned for moderate disability.  A 40 percent evaluation is 
assigned for actual loss of use of the foot.  In this case, 
the veteran does not have malunion or nonunion of the tarsal 
or metatarsal bones.  As such, the veteran's disability may 
not be assigned a higher rating under this diagnostic code.  
Although the veteran was previously rated as non-compensable 
under this diagnostic code, the Board finds that he would be 
more properly rated based on his actual symptomatology.  

In that regard, Diagnostic Code 5010 of the rating schedule 
provides for the assignment of disability evaluations for 
arthritis due to trauma substantiated by x-ray findings to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, provides that degenerative 
(hypertrophic or osteoarthritis) will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).  In the absence 
of objective evidence of limitation of motion, Diagnostic 
Code 5003 provides for a disability evaluation of 10 percent 
for x-ray evidence of involvement of two or more major joints 
or two or more minor joints, and 20 percent for the same type 
of evidence with occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Code 5003 (1999).  Diagnostic Code 5271 
governs limitation of ankle motion.  Under this diagnostic 
code, a 10 percent evaluation is warranted for moderate 
limitation of motion and a 20 percent evaluation for marked 
limitation of ankle motion.  In this regard, the medical 
records show limitation of motion of the right ankle on 
eversion and plantar flexion; however, that limitation of 
motion is only slight.  As such, a compensable rating is not 
warranted under diagnostic code 5271.  However, as noted, a 
10 percent rating is warranted per the provisions of 
Diagnostic Code 5003 provide that when the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, and limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In this case, the objective 
evidence shows some limitation of motion.  Although pain was 
not shown on the medical records, the Board is affording due 
deference to the veteran's complaints of pain, as stated at 
his latest personal hearing, per the directives of DeLuca and 
also affording him the benefit of the doubt in accordance 
with 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, the Board finds that a 10 percent rating 
is warranted.  However, the veteran clearly does not meet the 
criteria for a 20 percent rating as marked limitation of 
motion has not been demonstrated.  

Thus, the Board concludes that the schedular criteria for a 
rating of 10 percent, but not more, for service-connected 
right ankle disability, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic 
Code 5010-5271 (1999).  


The Veteran's Dissatisfaction with the Initial Rating 
Assigned Following
A Grant of Service Connection for
Pseudofolliculitis Barbae

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

Per Francisco, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected disability.  

Historically, the Board notes that the veteran was originally 
granted service connection for pseudofolliculitis barbae in 
an August 1996 rating decision.  Although the veteran was 
originally assigned a non-compensable rating, he was granted 
a 10 percent rating in a September 1998 rating decision, 
effective the effective date of service connection.  The 
Board notes that the Court recently rendered a decision in 
Fenderson v. West, 12 Vet. App 119 (1999).  The Board notes 
that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  In this case, the RO granted a 10 
percent rating for the veteran's service-connected 
pseudofolliculitis barbae effective as of the effective date 
of service connection.  As such, the RO apparently did not 
find that staged ratings were warranted.  However, this 
matter is for consideration if the Board determines that a 
higher rating is warranted during any portion of the appeal 
period.  

In his personal hearing conducted in July 1999 as well as in 
correspondence of record, the veteran asserted that his 
pseudofolliculitis barbae is productive of bumps which ooze 
pus and bleed.  He maintains that he can only shave every 2 
to 3 weeks and cannot use aftershave lotion.  

A review of the current medical evidence shows that the 
veteran was afforded a VA examination in July 1998.  At that 
time, a skin examination of the head and neck revealed beard 
growth of approximately four days in duration.  Some of the 
veteran's hair follicles were ingrown and those were located 
under the jaw and on the neck.  There was no evidence of 
suppurative lesions, tender nodules, or regions of pus 
drainage.  Erythema and scarring at the beard line were not 
noted.  The diagnosis was pseudofolliculitis barbae without 
evidence of scarring or significant suppurative condition.  
The examiner noted that the veteran's pseudofolliculitis 
barbae was a mild condition which required no treatment and 
did not produce scarring.  Color photographs were taken by 
the examiner to demonstrate that scarring was not present.  
The Board has reviewed these photographs which, from a lay 
standpoint, do support the examiner's findings.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
10 percent rating.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The veteran's pseudofolliculitis barbae has been rated as 
analogous to tinea barbae under 38 C.F.R. § 4.118, DC 7814 
(1999) which in turn is rated as eczema under 38 C.F.R. § 
4.118, DC 7806 (1999).  Under that diagnostic code, a 10 
percent evaluation is assigned if there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area; and a 30 percent evaluation will be assigned 
where there is exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  The Board notes here that the 
requirements for a 30 percent rating will be met if any one 
of the listed manifestations are shown.

However, after reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assignment of a higher evaluation than 10 percent evaluation 
for pseudofolliculitis barbae, either at the effective date 
of the grant of service connection, March 1995, or since that 
time.  The recent clinical evidence of record reveals that 
the veteran currently has skin irritation in the beard area, 
with evidence of ingrown hair follicles.  However, there is 
no evidence of suppurative lesions, tender nodules, regions 
of pus drainage, erythema, or scarring.  In order for a 
higher rating to be warranted, there must be objective 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement.  In this case, none of that criteria 
is shown.  Accordingly, absent objective evidence that at 
least one of the listed requirements for a 30 percent rating 
have been met, the claim for an evaluation in excess of 10 
percent for pseudofolliculitis barbae is denied.  

Thus, the Board concludes that a rating above the initial 10 
percent rating assigned following a grant of service 
connection for pseudofolliculitis barbae, from the effective 
date of service connection is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7814 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for pseudofolliculitis barbae.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert.


ORDER

The appeal as to the issue of entitlement to service 
connection for fibrolipoma on the back is denied as not well-
grounded.

The appeal as to the issue of entitlement to service 
connection for a right knee disability as secondary to 
service-connected right ankle disability is denied as not 
well-grounded.

Entitlement to a 10 percent rating for service-connected 
right ankle disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.





REMAND

New and Material Issues

In a January 1983 rating decision, service connection was 
denied for knee and back disabilities.  In January 1983, the 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's 
January 1983 decision denying service connection for knee and 
back disabilities is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

In an April 1983 rating decision, service connection was 
denied for a cardiovascular disability.  In May 1983, the 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's 
January 1983 decision denying service connection for a 
cardiovascular disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).

In July 1989, the veteran sought to reopen his claim of 
service connection for a back disability,  In a November 1989 
letter, the veteran was advised that he would need to submit 
new and material evidence in order to reopen his claim.  
Thereafter, the veteran submitted evidence on his behalf.  In 
a December 1989 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disability.  However, 
in the December 1989 notification letter, the RO informed the 
veteran that he had been denied an increased rating for his 
service-connected right ankle sprain.  The RO did not address 
the new and material issue nor was the veteran properly 
advised of his procedural and appellate rights with regard to 
that issue.  As such, the veteran's claim to reopen has 
remained pending since he filed that claim.  

In November 1993, the veteran again sought to reopen his 
claim of service connection for a back disability (although, 
as noted, it was pending since 1989) and, in addition, to 
reopen his claims of service connection for right knee and 
cardiovascular disabilities.  In November 1993, all of his 
claims to reopen were denied.  In denying the veteran's 
claims to reopen, the RO utilized the standard set forth by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
During the pendency of the veteran's claim, a less stringent 
standard has been adopted as set forth below and must be 
applied.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin.  In 
order for evidence to be "material," in Colvin the Court 
stated that "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record as to the denial of service connection 
for back and knee disabilities was in January 1983 and for a 
cardiovascular disability, was in April 1983.  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, as noted, the RO considered the veteran's 
claims to reopen under the more restrictive Colvin test.  As 
such, the Board must remand this case for the RO to consider 
the veteran's claims to reopen under the directives of Hodge 
with regard to the definition of "new and material" 
evidence as written in 38 C.F.R. § 3.156(a) (1999).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, in light of Elkins, if the RO reopens any of the 
veteran's claims, the RO must then determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and, thereafter, if the claim is well-grounded, 
the RO should evaluate the merits after ensuring the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for back, right knee, and 
cardiovascular disabilities in light of 
Hodge and Elkins.  In that regard, the RO 
should recognize that the veteran's claim 
to reopen the claim of service connection 
for a back disability has been pending 
since 1989 since the notice the veteran 
was provided in 1989 was insufficient.  
If the RO reopens any of the veteran's 
claims, the RO should determine if the 
veteran's claims for service connection 
are well-grounded, and, if so, if service 
connection is warranted based on the 
merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals






